DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Second Non-Final Rejection
In the response of 8/4/2022, the applicant has argued,
“Applicant respectfully traverses the rejection because Nagano fails to make out a prima facie case of obviousness. 
That is, Nagano does not teach or suggest, "an optical element that guides incident light including the reflected light and ambient light from a region including the object to a position on the light receiving unit according to a component included in the incident light," (emphasis added by Applicant) as recited in claim 1. 
Indeed, Nagano's alleged lens 19a does not guide to the position on the light receiving unit according to the component included in the incident light. 
Further, in Nagano, there is no explicit detection device for detecting reflected light based on the distribution of received light intensity. 
Therefore, Nagano fails to teach or suggest an optical element that guides incident light including the reflected light and ambient light from a region including the object to a position on the light receiving unit according to a component included in the incident light, as recited in claim 1.”

The examiner generally agrees with and persuaded by the applicant’s statement of the deficiency of Nagano as explained above. There is no teaching of Nagano of light guiding based on a component included in the incident light. Guiding based on light frequency (i.e. color) is the example that comes to mind for the examiner, suggesting that the light guide would be something like a prism or diffraction grating. Nagano does not include either, or any other element that clearly meets that particular claim limitation.

Thus, the rejection of the first action is vacated and a second non-final rejection is made, below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US 2017/0184454).

Nakai et al. teaches (see figure 1 and accompanying description):
A light emitting unit 12
An area sensor 11 that senses a spatial distribution of intensity (charge accumulation type line sensor)
A guide element (grating 18) that guides reflected light from object 14 and ambient light onto the light receiving unit 11 according to a component of the incident light (wavelength/color).

Re claim 2:
See para 0005.

Re claim 3:
The limitation, “wherein the receiving element is also arranged in a second direction intersecting a first direction in which the incident light is dispersed by the optical element, and wherein the optical device further comprises an extension device for extending the emitted light in a predetermined direction so that an extension direction of the reflected light is the second direction in the light receiving unit” is not directly taught by Nakai et al.

However, the examiner maintains that in optical sensing systems that involve light emission and receiving of reflected light, elements (such as mirrors) that ‘fold’ or redirect light are ordinary and conventional and are not seen to fundamentally change the nature of the invention. For example, an optical emission and reflected-light-detection – based barcode scanner will conventionally have any number of mirrors therein folding light several times, but these are not usually seen as a patentable distinction.

Re claim 4:
See discussion re claim 5, above.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106125090 A, which is of record in the applicant’s Information Disclosure Statement).

Jiang et al. teaches:
Laser radar (Title, abstract, thoughout document) which is obtaining of distance
There is grating spectroscopic-micromirror array spectroscopy, which guides light from an object in a spatially-separated way based on an attribute of the light (frequency).
The linear area detects light intensities at the different spectra (after the grating has spatially spread the reflected light according to color).
Ambient light would be mixed with reflected light in a return signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876